—Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings in accordance with the following Memorandum: Family Court erred in denying respondent’s request for a hearing before extending placement (see, Matter of Christopher R., 185 AD2d 681). We remind the court that Family Court Act § 756-a (b) provides that the court shall hold a hearing before extending placement. *967We therefore remit the matter to Erie County Family Court for an immediate hearing on the petition. (Appeal from Order of Erie County Family Court, Mix, J. — Person In Need of Supervision.) Present — Denman, P. J., Green, Pine, Scudder and Balio, JJ.